Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, upon condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney of New York County, and flics 6 copies of the typewritten or 19 copies of the mimeographed appellant’s points, together with the original record, with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. Miss Frances Kahn, 401 Broadway, New York, on the request of the defendant, and on her consent, is assigned as counsel for appellant for the purpose of the appeal. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.